DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 26-27 are objected to because of the following informalities:  
Regarding claim 1, “comprising” should be changed to -- coupled to -- in line 14; and -- second -- should be added before “parameters” in line 16.
Regarding claim 26, -- . -- should be added after “wireless receiver” in line 15.
Regarding claim 27, -- . -- should be added after “hybrid beamforming” in line 19.

 Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 6-7, 9-11, 13-17, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel, the wireless transmitter and the wireless receiver to be emulated, and process the received baseband data according to the configuration information comprising first parameters relating to the wireless channel and second parameters relating to one or more antennas comprising at least one of the wireless transmitter or the wireless receiver, wherein the parameters relating to the plurality of antennas comprise at least one of gain patterns, placements, orientations, beamforming weights, or precoding matrices. Closest prior art, Kong in view of Mow, discloses A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel. However, prior art of record fails to disclose either alone or in combination the details of process the received baseband data according to the configuration information comprising first parameters relating to the wireless channel and second parameters relating to one or more antennas comprising at least one of the wireless transmitter or the wireless receiver, wherein the parameters relating to the plurality of antennas comprise at least one of gain patterns, placements, orientations, beamforming weights, or precoding matrices, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-3, 6-7, 13-17, 21-23:
Claims 2-3, 6-7, 13-17, 21-23 are allowed as being dependent on claim 1.

Regarding claim 10:
Claim 10 is drawn to A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: -3-Docket No. 300114.WO-US.01- 109197.0279601 PATENT an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel, the wireless transmitter and the wireless receiver to be emulated, wherein the emulation processor comprises a plurality of programmable finite impulse response (FIR) filters, and wherein the controller is configured to program the plurality of programmable FIR filters based on: one or more spatial signatures relating to a plurality of paths comprising the wireless channel; and one or more beamforming matrices relating to at least one of the wireless transmitter or the wireless receiver. Closest prior art, Kong in view of Mow, discloses A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: -3-Docket No. 300114.WO-US.01- 109197.0279601 PATENT an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel, the wireless transmitter and the wireless receiver to be emulated, wherein the emulation processor comprises a plurality of programmable finite impulse response (FIR) filters. However, prior art of record fails to disclose either alone or in combination the details of wherein the controller is configured to program the plurality of programmable FIR filters based on: one or more spatial signatures relating to a plurality of paths comprising the wireless channel; and one or more beamforming matrices relating to at least one of the wireless transmitter or the wireless receiver, as claimed in claim 10, in combination with each and every other limitation in the claim. 
Regarding claim 11:
Claim 11 is allowed as being dependent on claim 10.

	The prior art of record, also does not teach or suggest process the received baseband data according to the configuration information comprising first parameters relating to the wireless channel and second parameters relating to one or more antennas comprising at least one of the wireless transmitter or the wireless receiver, wherein the parameters relating to the plurality of antennas comprise at least one of gain patterns, placements, orientations, beamforming weights, or precoding matrices as recited in claim 24 for the same reason stated in claim 1 above.

Regarding claim 25:
Claim 25 is drawn to A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel, the wireless transmitter and the wireless receiver to be emulated, -7-Docket No. 300114.WO-US.01- 109197.0279601 PATENT wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of (i) beamforming weights or precoding matrices for a plurality of antennas, (ii) gain control or polarization for one or more of the antennas, or (iii) a placement or an orientation for one or more the antennas, wherein the configuration information pertaining to the wireless transmitter relates to at least one of (i) analog beamforming, (ii) digital beam forming, or (iii) hybrid beamforming, and wherein the configuration information pertaining to the wireless receiver relates to at least one of (i) analog beamforming, (ii) digital beamforming, or (iii) hybrid beamforming. Closest prior art, Kong in view of Mow, discloses A device for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the device comprising: an emulation processor configured to receive baseband data, process the received baseband data, and transmit the processed baseband data, in substantially real-time operation; and a controller configured to: configure the emulation processor according to configuration information which pertains to the wireless channel, the wireless transmitter and the wireless receiver to be emulated. However, prior art of record fails to disclose either alone or in combination the details of wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of (i) beamforming weights or precoding matrices for a plurality of antennas, (ii) gain control or polarization for one or more of the antennas, or (iii) a placement or an orientation for one or more the antennas, wherein the configuration information pertaining to the wireless transmitter relates to at least one of (i) analog beamforming, (ii) digital beam forming, or (iii) hybrid beamforming, and wherein the configuration information pertaining to the wireless receiver relates to at least one of (i) analog beamforming, (ii) digital beamforming, or (iii) hybrid beamforming, as claimed in claim 25, in combination with each and every other limitation in the claim. 

Regarding claim 26:
Claim 26 is drawn to A method for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the method comprising: receiving, with an emulation processor, baseband data, processing the received baseband data, and transmitting the processed baseband data, in substantially real-time operation, wherein the emulation processor comprises a plurality of programmable finite impulse response (FIR) filters; receiving configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver to be emulated; configuring the emulation processor according to the received configuration information; and programming the plurality of programmable FIR filters based on: -8-Docket No. 300114.WO-US.01- 109197.0279601 PATENT * one or more spatial signatures relating to a plurality of paths comprising the wireless channel; and * one or more beamforming matrices relating to at least one of the wireless transmitter or the wireless receiver. Closest prior art, Kong in view of Mow, discloses A method for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the method comprising: receiving, with an emulation processor, baseband data, processing the received baseband data, and transmitting the processed baseband data, in substantially real-time operation, wherein the emulation processor comprises a plurality of programmable finite impulse response (FIR) filters; receiving configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver to be emulated; configuring the emulation processor according to the received configuration information. However, prior art of record fails to disclose either alone or in combination the details of programming the plurality of programmable FIR filters based on: -8-Docket No. 300114.WO-US.01- 109197.0279601 PATENT * one or more spatial signatures relating to a plurality of paths comprising the wireless channel; and * one or more beamforming matrices relating to at least one of the wireless transmitter or the wireless receiver, as claimed in claim 26, in combination with each and every other limitation in the claim. 
Regarding claim 27:
Claim 27 is drawn to A method for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the method comprising: receiving, with an emulation processor, baseband data, processing the received baseband data, and transmitting the processed baseband data, in substantially real-time operation; receiving configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver to be emulated; and configuring the emulation processor according to the received configuration information, wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of (i) beamforming weights or precoding matrices for a plurality of antennas, (ii) gain control or polarization for one or more of the antennas, or (iii) a placement or an orientation for one or more the antennas, wherein the configuration information pertaining to the wireless transmitter relates to at least one of (i) analog beamforming, (ii) digital beam forming, or (iii) hybrid beamforming, and -9-Docket No. 300114.WO-US.01- 109197.0279601 PATENT wherein the configuration information pertaining to the wireless receiver relates to at least one of (i) analog beamforming, (ii) digital beamforming, or (iii) hybrid beamforming. Closest prior art, Kong in view of Mow, discloses A method for emulation of a system which includes a wireless channel, a wireless transmitter, and a wireless receiver, the method comprising: receiving, with an emulation processor, baseband data, processing the received baseband data, and transmitting the processed baseband data, in substantially real-time operation; receiving configuration information pertaining to one or more of the wireless channel, the wireless transmitter, and the wireless receiver to be emulated; and configuring the emulation processor according to the received configuration information. However, prior art of record fails to disclose either alone or in combination the details of wherein the configuration information pertaining to at least one of the wireless transmitter and the wireless receiver comprises data relating to at least one of (i) beamforming weights or precoding matrices for a plurality of antennas, (ii) gain control or polarization for one or more of the antennas, or (iii) a placement or an orientation for one or more the antennas, wherein the configuration information pertaining to the wireless transmitter relates to at least one of (i) analog beamforming, (ii) digital beam forming, or (iii) hybrid beamforming, and -9-Docket No. 300114.WO-US.01- 109197.0279601 PATENT wherein the configuration information pertaining to the wireless receiver relates to at least one of (i) analog beamforming, (ii) digital beamforming, or (iii) hybrid beamforming, as claimed in claim 27, in combination with each and every other limitation in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633